DETAILED ACTION

A response was received on 03 September 2021.  By this response, Claims 1, 5, 6, and 8-14 have been amended.  New Claims 15-18 have been added.  No claims have been canceled.  Claims 13 was previously withdrawn from further consideration as directed to a nonelected invention.  Claims 1-12 and 14-18 are currently under examination in the present application.

Response to Arguments

Applicant's arguments filed 03 September 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-11 and 14 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement, Applicant argues that the limitation of “committing, by the client, to the encoded information using data identification information” is supported by the use of the Setup protocol described at paragraphs 0072 and 0100 of the published specification (corresponding to paragraphs 0045 and 0062 of the specification as filed) and that paragraph 0072 describes the use of a hash function with respect to the Setup procedure (pages 11-12 of the present response).  However, none of the cited portions mention the term “committing” or similar, and it is not clear how the Setup procedure that generates keys and distributes the public key and makes other functions public would correspond to the claimed “committing to encoded information”.  Therefore, these portions do not provide clear enabling disclosure of the 
Regarding the rejection of Claims 1-12 and 14 under 35 U.S.C. 112(b), it is acknowledged that certain issues have been addressed by the amendments to the claims.  Applicant argues that the limitation of computing a log file by performing a POR as amended is supported and defined by the specification.  More specifically, Applicant argues that because paragraph 0064 of the published specification (corresponding to paragraph 0039 of the specification as filed) describes performing a proof-of-retrievability and computing a log file (see pages 12 and 14 of the present response, for example).  However, these are described as two separate steps, and it is not clear how one would compute a log file by performing a POR.  Applicant further argues that the term “single batch verification procedure” is clear because a log file would constitute plural entries that could be verified by a batch procedure (page 13 of the present response; see also pages 14 and 15).  However, Applicant does not explain any further details of what such a batch verification might include, nor does Applicant provide any evidence of such details.
Regarding the rejection of Claims 1-12 and 14 under 35 U.S.C. 102(a)(1) as clearly anticipated by Armknecht et al, “Outsourced Proofs of Retrievability”, and with general reference to the independent claims, Applicant argues that Armknecht does not disclose that the POR uses a public source of unpredictable randomness for sampling randomness as recited in the claims as amended (pages 16-17 of the present response, citing Armknecht, section 2.2).  However, Armknecht explicitly discloses that the POR uses a public source of unpredictable randomness for sampling randomness.  In 
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objection to Figures 2 and 3 for informalities is withdrawn in light of the amended drawings filed.

Specification

The objection to the abstract for informalities is withdrawn in light of the amendments thereto.  The objection to the specification is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, paragraph 0018, line 2 (note that all paragraph and line number references are to the marked-up copy of the substitute specification dated 03 September 2021), the phrase “OPOR” should be in parentheses and/or double quotation marks rather than single 
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101

The rejection of Claims 10, 12, and 14 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112

The rejection of Claims 11 and 14 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement is withdrawn in light of the amendments to the claims.  The rejection of Claims 1-10 under 35 U.S.C. 112(a) is NOT withdrawn for the reasons detailed above and set forth below.  The rejection of Claims 1-12 and 14 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.

The following is a quotation of U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of independent Claims 1 and 10-12 has been amended to recite “computing… a log file for the stored data by performing a POR between the auditor device and the storage device” or similar.  While the specification generally discloses a log file and computation of a POR, there is not a clear description in the specification of computing a log file by performing a POR.  Although Applicant has pointed to paragraph 0064 of the published application (corresponding to paragraph 0039 of the specification as filed) for support for this limitation (see page 12 of the present response), this paragraph describes performing a POR and then computing a corresponding log file.  This is distinct from computing the log file by performing the POR.  There does not appear to be sufficient written description of this more detailed claim limitation.

Claims 1-10 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Claims 1 and 10 recite “Committing, by the client device, to the encoded data using data identification information” or similar limitations.  This operation of committing is broadly recited and does not include in the independent claims any further limitation on what functions are used to perform this operation.  Although Claims 2 and 8 further recite that the committing is performed using a Merkle tree or hash function, this is a broad recitation of categories of function with no details required.  The specification only describes committing in similar terms as recited in the claims (see, for example, paragraph 0075 of the substitute specification).  There are no details provided of how the hash functions or Merkle trees are to be used, such as what inputs or what specific algorithms are to be used.  There is not a clear example in the present specification of how this step of committing occurs.  The lack of details or examples in any detail beyond the claim 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Computing… a log file for the stored data by performing a POR” in lines 11-12.  It is not clear how computing a proof of retrievability would result in a log file, nor is it clear what is being logged.  The claim also recites “a single batch verification procedure” in line 18.  This is not well-defined, and it is not clear how the log file defines plural entities that could be verified collectively by a batch procedure.  The above ambiguities render the claim indefinite. 

Claim 11 recites “Computing a log file for stored data by performing a POR” in lines 11-12.  It is not clear how computing a proof of retrievability would result in logging information, nor is it clear what is being logged.  The above ambiguity renders the claim indefinite.
Claim 12 recites computing “a log file for the stored data by performing a proof-of-retrievability” in lines 2-3.  It is not clear how computing a proof of retrievability would result in logging information, or what is being logged.  The above ambiguity renders the claim indefinite.
Claim 14 recites “providing a secure outsourced or delegable proof-of-retrievability (OPOR) scheme that is transformed from a secure publicly verifiable proof-of-retrievability (POR) scheme” in lines 2-4.  It is not clear what this step entails and how the transformation would occur.  The claim further recites “verifying the POR” in line 8; however, there is not clear antecedent basis for this step, although it appears that this may be intended to refer to verifying the POR information.  The above ambiguities render the claim indefinite.
Claim 15 recites “a public key and a secret key”.  This is generally unclear because, although public keys and secret keys are used together, it appears that the 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Armknecht et al, “Outsourced Proofs of Retrievability”.
In reference to Claim 1, Armknecht discloses a method that includes encoding data to be stored on a storage device (sections 2.2 and 3.2, Store protocol); exchanging credentials between the storage device, client device, and auditor device (sections 2.2 and 3.2, Setup protocol); committing to the encoded data using data identification information (section 3.2, Store protocol, proving correctness); storing the encoded data 
In reference to Claims 2 and 8, Armknecht further discloses using a hash function such as BLS (see section 4.1).
In reference to Claims 3 and 4, Armknecht further discloses time-dependent sources of randomness such as a blockchain (section 3.1, Figure 1; see also section 3.2, GetRandomness generator based on Bitcoin).
In reference to Claim 5, Armknecht further discloses the same batch verification procedure used by the auditor and client (sections 2.2 and 3.2, CheckLog algorithm).
In reference to Claims 6, 7, and 18, Armknecht further discloses file tags having random elements, where the file tags are used in performing the POR (section 2.1; see also sections 2.2 and 3.2).
In reference to Claim 9, Armknecht further discloses a pseudo-random function or permutation (sections 3.1 and 3.2).
In reference to Claims 15-17, Armknecht further discloses generating and using a public key for verifying the log file (see section 2.1, public key used in the verify and prove algorithms).

Claim 10 is directed to a system having functionality corresponding to the method of Claim 1, and is rejected by a similar rationale, mutatis mutandis.
Claim 11 is directed to a software implementation of the functions of computing and verifying logging information as recited in the method of Claim 1, and is rejected by a similar rationale.
Claim 12 is directed to an auditor performing the functions of computing and verifying logging information as recited in the method of Claim 1, and is rejected by a similar rationale.
In reference to Claim 14, Armknecht discloses a method that includes providing a secure outsourced proof-of-retrievability scheme (see the entire document, especially sections 2 and 3) and verifying POR information by an auditor device and subsequently verifying the POR information by a client device using a batch verification procedure (sections 2.2 and 3.2, CheckLog algorithm).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Zachary A. Davis/Primary Examiner, Art Unit 2492